Case 1:19-cv-00340-JJM-PAS Document 85-1 Filed 02/11/21 Page 1 of 7 PageID #: 810




                                                                    Supreme Court

                                                                    N0. 20 1 9- 1 56-Appeal.
                                                                    (W   12-361)




          Margarita E. Palange


                     V.


            Steven J. P alange.



                                            ORD E R
         This case came before the Supreme Court pursuant to an order directing the


 parties to appear   and show cause Why the issues raised          in this   appeal should not be


  summarily decided. The defendant, Steven J. Palange, appealspro se from “[a]11

  [d]ecisions”   from an “April   15th,   2019” hearing   in the   Family Court. Said hearing

 resulted in an order entered        on    May   9,   2019, that resolved several pending


  ﬁnancial matters before that court.      On appeal, the defendant contends that the trial

 justice erred   because she (1)    failed t0 consider the best interests         of the   child; (2)


 violated his due process rights pursuant t0 the United States                 and Rhode Island

  Constitutions; (3) issued a ruling that he contends          was contrary       to   law because

 there   was no    threat   0f irreparable harm t0 the      plaintiff or the     minor     child; (4)


 violated the principle of resjudicata       by altering a prior Family Court order without

 good cause 0r due process; and             (5) violated his right t0 free speech.             After



                                               -1-
Case 1:19-cv-00340-JJM-PAS Document 85-1 Filed 02/11/21 Page 2 of 7 PageID #: 811




  considering the parties’ written and oral submissions,                  we   conclude that cause has


 not been       shown and proceed t0 decide the appeal at this            time.     For the reasons set

  forth herein,     we afﬁrm the      order of the Family Court.1


            The   parties    have been divorced since December 2013. The ﬁnal judgment

 granted Steven and the          plaintiff,   Margarita E. Palange, Steven’s former Wife, joint


  custody and shared placement of their minor daughter,                                 Who was born on

 December         1 1,   2009. After the date the judgment was entered, the record indicates


  a   lull in   activity for nearly   ﬁve years,    until   May   9,   2018,    When      Margarita ﬁled a


 post-judgment motion and afﬁdavit seeking emergency                          relief.    Margarita averted


 that Steven’s           conduct towards the minor child had “changed dramatically                  in the


  last year[,]”     and she detailed defendant’s         struggle with        Crohn’s disease and, she


  alleged, “manic, paranoid, irrational            and aggressive behavior towards” Margarita

  and the child. Speciﬁcally, Margarita contended that Steven had difﬁculty getting

 the child to school           0n time and ensuring         that her   homework          assignments were


  completed. Margarita also contended that defendant would forget t0                        pack drinks,

  snacks, and lunch for the child and that he admitted he oftentimes could not care


  for the child While she        was in   his custody.


            Margarita sought emergency relief from the Family Court. Speciﬁcally, she


 requested that the court suspend Steven’s Visitation and that he be permitted t0


  1
      The   parties’ ﬁrst     names   will    be used throughout       this   order t0 avoid confusion.
 N0 disrespect is         intended.

                                                     -2-
Case 1:19-cv-00340-JJM-PAS Document 85-1 Filed 02/11/21 Page 3 of 7 PageID #: 812




 have contact with the child via text, e-mail, or FaceTime only; that he be restrained

 and enjoined from harassing Margarita; and that he be ordered to (1) release

 reports from his physicians, (2) undergo a psychological evaluation, (3) engage in

 parental counseling, and (4) pay child support.

       On May 9, 2018, the trial justice granted the ex parte emergency motion and

 ordered that Steven’s visitation with the child be suspended and that his contact

 with her be limited to text, e-mail, or FaceTime communications. The trial justice

 also restrained and enjoined Steven from harassing or interfering with Margarita.

 The matter was continued until May 30, 2018, for a hearing as to further relief to

 Margarita. The parties have been engaged in protracted proceedings since then.

       On February 18, 2019, a trial commenced related to financial disputes

 between the parties. Additionally, the trial justice continued to address multiple

 motions and objections filed by the parties. The parties rested on April 8, 2019;

 and on April 15, 2019, the trial justice entered an order that denied several

 motions, reserved decision on Margarita’s request for attorneys’ fees, and

 continued the matter to that afternoon for decision on the pending financial

 matters. The trial justice also issued a bench decision on April 15, 2019, and an




                                         -3-
Case 1:19-cv-00340-JJM-PAS Document 85-1 Filed 02/11/21 Page 4 of 7 PageID #: 813




  order entered memorializing that decision 0n                        May    9,     2019.        That order     also


  addressed certain ﬁnancial matters, including Steven’ s child-support obligations. 2


             The defendant’s notice 0f appeal to            this   Court indicates that he            is   appealing

  all   decisions        from the April    15,   2019 hearing. 3 However, Steven has notprovided

  a transcript of the proceedings about Which he complains.                                      This Court has


 recognized that “[t]he deliberate decision t0 prosecute an appeal without providing


 the Court with a transcript 0f the proceedings in the                      trial   court   is   risky business.”


 Bailey           v.   Saunders, 151 A.3d 764, 764 (R.I. 2017) (mem.) (quoting 731 Airport


 Associates,             LP   v.   H&M Really Associates, LLC ex          rel.    Leef,   799 A.2d 279, 282

  (R.I. 2002)).               Indeed, Article    I,   Rule 10(b)(1) of the Supreme Court Rules 0f




 2
       The    travel 0f this appeal has a convoluted history.                Steven’s ﬁrst appeal to this
  Court, docketed as N0. 19-125-A.,                   was dismissed on June
                                                                          7, 2019. Thereafter, the
 instant appeal               was remanded       t0 the Family Court “for the sole purpose 0f the
 Family Court considering [Margarita’s] requests for: (1) an order enforcing prior
 Child support provisions; (2) a hearing on the motion t0 enter the April 15, 2019
 order; and (3) an order establishing the amount 0f, and method 0f payment for,
 counsel fees.” Because the appeal in N0. 19-125-A. had been dismissed, the
 Family Court properly considered the remand order and determined 0n August 18                                     ,


 2019 that “entry 0f the Order * * * dated April 15, 2019 is moot insofar as said
 Order has been previously entered[.]” Accordingly, the Family Court properly
 considered the            May 9, 2019 order as the operative order.
 3
       Steven’s prebrieﬁng statement and oral argument implies that he                           is   appealing the
 May      2018 ex part6 order, Which suspended his Visitation With the child and
             9,
 restrained him from harassing or interfering With Margarita. However, Steven
 previously appealed from that order in N0. 19-125-A., and this Court dismissed
 that appeal. Accordingly, any appeal 0f the May 9, 2018 order 0f the Family Court
  is   not properly before           this Court.


                                                          -4-
Case 1:19-cv-00340-JJM-PAS Document 85-1 Filed 02/11/21 Page 5 of 7 PageID #: 814




 Appellate Procedure requires an appellant to “order from the reporter a transcript

 of such parts of the proceedings not already on file as the appellant deems

 necessary for inclusion in the record.” Steven’s “failure to provide th[is] * * *

 Court with a sufficient transcript precludes a meaningful review and leaves us no

 alternative but to deny the appeal and uphold the trial justice’s findings.” Cali se v.

 Curtin, 900 A.2d 1164, 1169 (R.I. 2006) (quoting Bergquist v. Cesari o, 844 A.2d

 100, 108-09 (R.I. 2004)).

       Additionally, in his written submission to this Court, defendant does not

 identify the errors he assigns to the trial justice, nor does he articulate with any

 specificity why the May 9, 2019 order should be vacated. This Court “deems an

 issue waived ‘when a party simply states an issue for appellate review, without a

 meaningful discussion thereof.’” Broccoli v. Manning, 208 A.3d 1146, 1149 (R.I.

 2019) (quoting A. Salvati Masonry Inc. v. Andreozzi, 151 A.3d 745, 750 (R.I.

 2017)). Furthermore, we “will not ‘search the record to substantiate that which a

 party alleges.’” Giammarco v. Giammarco, 151 A.3d 1220, 1222 (R.I. 2017)

 (quoting McMahon v. Deutsche Bank National Trust Co., 131 A.3d 175, 176 (R.I.

 2016) (mem.)). The defendant utterly failed to develop any cognizable argument

 to support his claim that the Family Court justice erred.            Accordingly, the

 defendant’s claims are not properly before us and, thus, we affirm the Family

 Court’s ruling.

                                          -5-
Case 1:19-cv-00340-JJM-PAS Document 85-1 Filed 02/11/21 Page 6 of 7 PageID #: 815




        Finally,   we   pause t0 note   that,   because the      May   9,    2019 order concerned

 modiﬁcation of child support, review 0f that order must be                      initiated   by way 0f a

 petition for writ   of certiorari. See G.L. 1956      § 14-1-52(b)    (“Every person aggrieved


 by any   decree, judgment, order, decision, 0r verdict of the family court relating t0


 modiﬁcation 0f alimony or 0f child support, or a ﬁnding of contempt for failure to


 pay alimony 0r       child support,   may, Within twenty (20) days                 after entry   0f the

 decree, judgment, order, decision, 0r verdict, seek review 0f questions 0f law in


 the supreme court      by   petition for writ    0f   certiorari * * *.”).         However, Steven

 instituted the instant      review by ﬁling a notice 0f appeal,            in   accordance with the


 provisions 0f G.L. 1956 chapter 24 0f              title 9.    Accordingly, in addition t0 the


  foregoing reasons for denying the instant appeal, any challenge of the                 May 9,    20 1 9

 order is not properly before this Court.


        For the foregoing reasons,      we afﬁrm the order 0f the Family              Court.




        Entered as an Order of this Court,        this 27th    day 0f January, 2021.




                                                By Order,



                                                                       /s/

                                                                   Clerk
Case 1:19-cv-00340-JJM-PAS Document 85-1 Filed 02/11/21 Page 7 of 7 PageID #: 816




       Chief Justice Suttell and Justices Lynch Prata and Long did not participate.

       Justice Flaherty participated in the decision but retired before its publication.




                                          -7-
